            Case 4:20-cv-11272-IT Document 39 Filed 07/22/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF MASSACHUSETTS

MICHAEL L. TAYLOR and                         )
PETER M. TAYLOR,                              )
                                              )
       Petitioners,                           )
                                              )
       v.                                     )       Case No. 4:20-cv-11272-IT
                                              )
JEROME P. MCDERMOTT,                          )
Sheriff, Norfolk County, Massachusetts,       )
and JOHN GIBBONS,                             )
U.S. Marshal, District of Massachusetts,      )
                                              )
       Respondents.                           )

              RESPONDENTS’ MOTION FOR LEAVE TO FILE RESPONSE
                 AND OPPOSITION EXCEEDING PAGE LIMITATION

       Pursuant to Local Rule 7.1(b)(4), Respondents, Jerome P. McDermott and John Gibbons,

through their undersigned counsel, respectfully move this Court to allow them to file a combined

Response to Petitioners’ Emergency Petition for Writ of Habeas Corpus (Docket No. 1) and

Opposition to Petitioners’ Motion for a Preliminary Injunction (Docket No. 2) which exceeds the 20-

page limit provided for under the Local Rules.    In their Petition and Motion, Petitioners seek to

reverse Magistrate Judge Cabell’s July 10, 2020 Order denying their earlier motions to quash their

arrest warrants and for release from custody, and ask this Court to order their immediate release. On

July 16, 2020, Petitioners moved for leave to file a 40-page Memorandum of Law in support of their

Motion, and the Court allowed their request. Docket Nos. 36-37.

       In drafting their Response and Opposition, Respondents will be mindful of the Court’s

admonition to Petitioners to ensure they reviewed their Memorandum carefully to avoid repetitive

material, Docket No. 37, and will endeavor to file a brief no longer than necessary to address

Petitioners’ arguments.     To adequately and appropriately respond to Petitioners’ arguments,

Respondents request leave to file a Response and Opposition that is approximately 35 pages in length,
           Case 4:20-cv-11272-IT Document 39 Filed 07/22/20 Page 2 of 2



excluding tables of contents and authorities and signature blocks.



                                               Respectfully submitted,

                                               JEROME P. MCDERMOTT, Sheriff, Norfolk
                                               County, Massachusetts, and JOHN GIBBONS, U.S.
                                               Marshal, District of Massachusetts

                                               By their attorney,

                                               ANDREW E. LELLING
                                               United States Attorney


                                       By:     /s/ Stephen W. Hassink
                                               Stephen W. Hassink
                                               Assistant U.S. Attorney

                                               /s/ Philip A. Mirrer-Singer
                                               Philip A. Mirrer-Singer
                                               Trial Attorney


Dated: July 22, 2020


                               CERTIFICATE OF SERVICE

       I, Stephen W. Hassink, Assistant U.S. Attorney, do hereby certify that I have this day caused
a copy of the foregoing to be served on the attorneys for petitioners by electronic filing.

                                                       /s/ Stephen W. Hassink
                                                       STEPHEN W. HASSINK
                                                       Assistant U.S. Attorney
